      Case 3:18-cv-02935-S Document 2 Filed 11/02/18         Page 1 of 2 PageID 28


                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

VALERIE JACKSON                            §
    Plaintiff,                             §
                                           §
v.                                         §    CIVIL ACTION NO. 3:18-cv-2935
                                           §
LUPE VALDEZ, MARIAN BROWN,                 §
OFFICER LIZYAMMA SAMUEL,                   §
OFFICER SAMUEL JOSEPH,                     §
OFFICER BRENDA DEVERS,                     §
OFFICER L. PUGH, OFFICER S.                §
LITTLES, OFFICER P. NIXON,                 §
UNKNOWN DALLAS COUNTY                      §
EMPLOYEES I-XIII, and DALLAS               §
COUNTY, TEXAS,                             §
     Defendants                            §

                   CERTIFICATE OF INTERESTED PERSONS

      Plaintiff certifies that all persons, associations of persons, firms, partnerships,
guarantors, insurers, affiliates, parent corporations or other legal entities who are
corporations which have a financial interest in the outcome of this case are listed below.

     1. Valerie Jackson
     2. Lupe Valdez
     3. Marian Brown
     4. Lizyamma Samuel
     5. Samuel Joseph
     6. Brenda Devers
     7. L. Pugh
     8. S. Littles
     9. P. Nixon
     10. Unknown Dallas County Employees I-XIII
     11. Dallas County, Texas
     12. Scott H. Palmer, P.C.
     13. Scott H. Palmer
     14. James P. Roberts
     15. J.R. Fletcher
                                             Respectfully submitted,

                                                SCOTT H. PALMER, P.C.

                                  /s/ Scott H. Palmer _
                                  SCOTT H. PALMER
____________________________________________________________
CERTIFICATE OF INTERESTED PERSONS                       Page |1
   Case 3:18-cv-02935-S Document 2 Filed 11/02/18   Page 2 of 2 PageID 29


                                        State Bar No. 00797196
                                        JAMES P. ROBERTS
                                        State Bar No. 24105721
                                        J.R. FLETCHER
                                        State Bar No. 24038304

                                        15455 Dallas Parkway, Suite 540
                                        Addison, Texas 75001
                                        Telephone: 214.987.4100
                                        Facsimile:    214.922.9900
                                        Scott@scottpalmerlaw.com
                                        james@scottpalmerlaw.com
                                        jr@scottpalmerlaw.com

                                        ATTORNEYS FOR PLAINTIFF




____________________________________________________________
CERTIFICATE OF INTERESTED PERSONS                     Page |2
